Title: To Alexander Hamilton from James Duane, 24 September 1789
From: Duane, James
To: Hamilton, Alexander



[New York] Thursday Evning 24 Septemr 1789
Dear Sir

I called upon you within the time limited to give you my answer on the Communication which in expressions so honorable you was pleased to make me this morning. As you was abroad I am deprived of the pleasure of a personal Interview.

Warmly attached to the Constitution from the clearest conviction that the happiness of my Country depends on it’s successful administration, I think I ought to decline no part which is assigned to me by those who have a right to decide. I shall therefore accept this office and with the higher satisfaction since the nomination is made without Solicitation and by the interference only of those who are most deeply interested in the Administration of Government.
I have the honor to be   With very great regard & respect   Dear Sir   Your most obedent humble Servt

Jas. Duane
Honorable Secretary Hamilton

